NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GLENN. A. NORMAN,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2011»7038
Appea1 from the United States Court of Appea1s for
Veterans C1ai1ns in 08-228, Chief Judge Bruce E. Kaso1d.
ON MOTION
ORDER
Glenn A. Norn1an moves without opposition to stay
proceedings in this appeal pending the Suprerne Court’s
disposition in Henders0n v. Shinseki, Supreme Court No.
2009-1036.
Upon consideration thereof

NoRMAN v_ nw-\ 2
IT ls ORDERE1) THAT:
The motion to stay is granted Norman is directed to
inform the court within 30 days of the disposition of
Henderson how he believes this appeal should proceed
The Secretary of Veterans Affairs may also respond
within that time.
FOR THE CoURT
JAN 3 5 ml lex Jan H0rba1y
Date J an H0rba1y
Clerk a
ccc Doug1as J. Rosinski, Esq.
Tara K. Hogan, Esq.
FlLED
u.s. count oF APPEALs F0R
S 19 THE FEnEnA1_c»nn:»n
JAN 25JZ011
1ANH.0R3A1v
CLERK